The petitioner's petition for a writ prohibiting Judge William H. Burgess, III, from presiding further in circuit court case number 17-04504CF is granted as the petitioner's motion to disqualify the judge filed in the circuit court is deemed legally sufficient. Accordingly, a successor judge shall be immediately appointed pursuant to Florida Rule of Judicial Administration 2.215(b)(4).
The petitioner's motion to review the trial court's oral ruling denying stay is denied as moot.
NORTHCUTT, VILLANTI, and CRENSHAW, JJ., Concur.